Citation Nr: 1202819	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  08-05 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including, but not limited to major depressive disorder, anxiety disorder, and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to September 1972, which included service in Vietnam from June 1970 to October 1970.  

This matter initially comes on appeal from a March 2005 rating decision of the San Juan, Puerto Rico, Department of Veterans Affairs (VA) Regional Office (RO), which denied the issue on appeal.  By rating decision of March 2005, service connection for major depression was denied.  In October 2005, the Veteran amended his claim by requesting consideration for service connection for major depression/PTSD.  He submitted additional medical evidence, to include a medical opinion from the Veteran's private physician, on behalf of the claim.  New and material evidence with respect to the Veteran's claim was also received in January 2006.  38 C.F.R. § 3.156(b) (2011).  It is reasonable to conclude that the pending claim remained open until the RO readjudicated the issues in May 2007.  He therefore had one year from the readjudication to submit a notice disagreement.  Buie v. Shinseki, 24 Vet. App. 242 (2010).  The Veteran filed a notice of disagreement in September 2007.  A Statement of the Case was promulgated in October 2007.  A substantive appeal was received in February 2008.

Further, as noted above, the Veteran's claim on appeal was initially characterized as a claim of service connection for major depression.  However, while on appeal, the United States Court of Appeals for Veterans Claims (Court) addressed a case involving the scope of filed claims.  In Clemons v. Shinseki, 23 Vet. App. 1   (2009), the Court held that a claim is not limited to the diagnosis identified by the Veteran.  More precisely, a claim is for a disability that may reasonably be encompassed by several factors including: (1) the claimant's description of the claim; (2) the symptoms the claimant describes; and (3) the information the claimant submits or that [VA] obtains in support of the claim. 

A review of the claims file shows that the Veteran has been variously diagnosed as having PTSD and anxiety disorder.  Indeed, it was previously discussed that the Veteran submitted a statement asking that the scope of his claim me amended/enlarged to include a claim for service connection for PTSD.   The Veteran's appeal generated from the September 2007 decision that denied service connection for PTSD.  Nevertheless, pursuant to Clemons, the Board finds that the Veteran's claim is not limited solely to major depressive disorder, PTSD, or an anxiety disorder.  Instead, the claim is properly characterized broadly as a claim of service connection for an acquired psychiatric disorder, to include PTSD, major depressive disorder, and anxiety disorder. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that service connection for PTSD is warranted based on service incurrence.  He stated that while in Vietnam, he served in combat as an infantryman.  He stated that he was in heavy combat with the enemy, and felt his life was in danger at any moment.  He recalls one particular mission where his unit came under heavy incoming fire from the enemy.  He also related that as a new soldier, his first duty upon arrival to Vietnam was to deal with dead bodies of the soldiers who had been killed.  He has been diagnosed with PTSD, major depression, and anxiety.  He also has claimed that he has an acquired psychiatric disorder that is secondary to his painful service-connected left elbow.  He is presently service-connected for fracture of the left elbow with superimposed conversion reaction.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred. 38 C.F.R. § 3.304(f) (2011). However, during the pendency of this claim, VA amended its adjudication regulations governing service connection for PTSD by liberalizing in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amended 38 C.F.R. § 3.304(f) , by redesignating current paragraph (f)(3) and (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist or a psychiatrist or psychologist with who VA has contracted; confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

38 C.F.R. § 3.304(f) as amended 75 Fed. Reg. 39843  (July 13, 2010).  

The Veteran was initially examined in October 2004.  He was diagnosed as having major depressive disorder (MDD) and conversion disorder by history.  He was reexamined in January 2005 to determine whether there was any relationship between his MDD and his conversion disorder.   Parenthetically, the Board notes that the Veteran was granted service connection for the residuals of a left elbow fracture with superimposed conversion reaction.  The conclusion of the January 2005 examiner was that the Veteran's MDD was a separate entity and not related to any conversion disorder.  He also determined that there was no evidence to support a current diagnosis of conversion disorder.  There was no discussion with regard to the etiology of the Veteran's MDD.  

Thereafter, in March 2007, the Veteran was examined for the purpose of determining whether he suffered from PTSD.  A diagnosis of major depressive disorder (MDD) was rendered.  The examiner explicitly ruled out a diagnosis of PTSD.  There was no discussion of the significance, if any, of the numerous diagnoses (private and VA) of PTSD, which had been made during the appeal period.  Moreover, and of significant import, the examiner failed to address whether the Veteran's MDD was related to his active service, to include his in-service stressors.  Reference is made to a September 2005 statement wherein D.G.T., MD, appears to associate the Veteran's MDD with his combat experiences. Thus, in light of these oversights, the need to address of all of the psychiatric disorders identified, and the recent changes made to 38 C.F.R. § 3.304(f), a new VA psychiatric examined is deemed necessary.  

Finally, the claims file reflects that the Veteran has receives VA psychiatric treatment through the VA Medical Center (VAMC) in San Juan, Puerto Rico.  However, as the claims file only includes treatment records from that provider dated up to September 2008, any additional records from that facility should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA clinical records pertaining to the Veteran's psychiatric treatment from the San Juan VAMC for the period from September 2008 to the present.

2.  The Veteran should be afforded a VA mental disorders examination to determine the nature and etiology of his claimed acquired psychiatric disorder.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner (a VA psychologist or psychiatrist) for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), and, if so, whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PTSD is the result of any in-service claimed stressor.  

In so doing, the VA examiner should determine whether the claimed stressor is related to his fear of hostile military or terrorist activity.  Thereafter, the VA examiner should confirm whether the claimed stressor is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor.  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

If an acquired psychiatric disability other than PTSD is diagnosed (e.g., anxiety, major depression), the examiner is asked to opine whether it is at least as likely as not (50 percent probability or greater) that the psychiatric disorder had its onset in-service or is otherwise causally related to the Veteran's service, to include as due to or aggravated by his service-connected fracture of the left elbow with superimposed conversion reaction.  

The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.  

3.  Then, readjudicate the issue on appeal.  If the benefits sought on appeal are not granted, the appellant and his representative should be provided with an appropriate Supplemental Statement of the Case, to include the appropriate laws and regulations, and should be given an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  


